Citation Nr: 1722517	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an October 2008 rating decision in that it did not assign a separate compensable rating for alcohol dependence.

2. Whether there was CUE in the October 2008 rating decision in that it denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Esq.



WITNESS AT HEARING ON APPEAL

Appellant (for argument purposes only).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1970 to December 1971.  The Veteran died in October 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The appellant, in her capacity as the surviving spouse, has been recognized as the substituted appellant for the aforementioned appeals.  In August 2016, the Board remanded the claims for a videoconference hearing before the Board to be scheduled.  In December 2016, a videoconference hearing (for argument to be presented) was held before the undersigned; a transcript of the hearing is associated with the record.  

The matter regarding whether there was CUE in the October 2008 rating decision in that it denied a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.




FINDING OF FACT

An October 2008 rating decision considered all of the evidence then in the record and assigned a single rating for the service-connected posttraumatic stress disorder (PTSD) and alcohol dependence, encompassing the alcohol dependence as a symptom of the PTSD; the assignment of a single rating for the service-connected PTSD and alcohol dependence in the October 2008 rating decision was consistent with the evidence then of record and the laws and regulations in effect at that time and does not contain any error of fact or law, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 2008 rating decision was not clearly and unmistakably erroneous in not assigning a separate compensable rating for alcohol dependence.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in a claim of CUE, the duties to notify and assist do not apply.  DUE determinations are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In general a CUE claim does not involve the submission of additional evidence apart from what already resides in the record.  As discussed below, the outcome rests on the interpretation of, and application of law to, evidence already in the record. 

Legal Criteria, Factual Background, and Analysis

The decision of a duly constituted rating agency or other agency of original jurisdiction (AOJ) shall be final and binding based on evidence on file at that time and will not be subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); see also 38 U.S.C.A. 5108 (West 2014).  The only exception to this rule is when the decision is the result of CUE.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (Board may correct obvious error on its own initiative).  Under such circumstances, the decision will be reversed or amended, and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  If this exception does not apply, the decision is final and may be reopened only upon the presentation of new and material evidence.  A determination on a claim by the AOJ of which the claimant is properly notified shall become final if an appeal is not perfected.  38 C.F.R. § 20.1103. 

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because such finding would essentially be based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  A claimant seeking to obtain retroactive benefits by proving that the VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his or her prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996). 

Generally, disability due to primary substance abuse may not be compensated.  However, substance abuse that is a symptom of (or secondary to) a service-connected psychiatric disability may be compensated.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

A January 2008 rating decision, in pertinent part, granted the Veteran service for PTSD and depressive disorder, not otherwise specified, and alcohol abuse, and assigned a 30 percent disability rating for such disabilities.  In so doing, the RO granted service connection for alcohol abuse and, the symptoms of the alcohol abuse were encompassed in the rating assigned for PTSD.  

The October 2008 rating decision noted the Veteran had not been granted service connection for alcohol dependence as a primary disability, but that the alcohol abuse was secondary to the service-connected PTSD and continued the 30 percent rating for the PTSD, depressive disorder, and alcohol abuse.

In a January 2010 statement, the Veteran argued the October 2008 rating decision was based on CUE in that it failed to consider whether his alcoholism resulted from a service-connected disability.

The Board finds the assignment of a single rating for the service-connected PTSD and alcohol dependence in the October 2008 rating decision was supported by the evidence of record and was consistent with the laws and regulations then in effect.  The Veteran argued the RO failed to consider whether the alcohol dependence was secondary to the service-connected PTSD.  The wording of the October 2008 rating decision may have caused the Veteran to believe the alcohol abuse was not service-connected, but the RO was explaining that alcohol abuse as a primary disability, or "disability arising during service from voluntary and willful drinking to excess," may not be compensated.  Allen, 237 F.3d at 1376.  Instead, the RO considered the medical evidence relating the alcohol abuse and service-connected PTSD, concluded the alcohol abuse was secondary to the PTSD, and assigned a single rating for the PTSD and alcohol dependence, encompassing both entities. 

In summary, VA's rating schedule does not provide separate criteria (a diagnostic code) for rating alcohol abuse because it is service connected as a symptom of PTSD.  [As a separate entity alcohol abuse would be considered primary and, under 38 U.S.C.A. § 1110, compensation for related symptoms and impairment would be prohibited]  As all symptoms of (and related impairment due to) a psychiatric disability are considered in/encompassed by the schedular criteria under 38 C.F.R. § 4.130, a separate rating under those criteria for a single symptom of the disability, such as alcohol abuse, would violate the 38 C.F.R. § 4.14 prohibition of pyramiding.  

Accordingly, the October 2008 rating decision assignment of a single rating for PTSD with alcohol abuse was consistent with facts shown and governing law, and was not clearly and unmistakably erroneous.  Consequently, the appeal in this matter must be denied.  
ORDER

The appeal to establish that there was CUE in an October 2008 rating decision in that it did not assign a separate compensable rating for alcohol dependence is denied.


REMAND

December 2014 and August 2016 Board decisions referred the matters of whether there was CUE in October 2008 and September 2010 rating decisions in that that they continued a 30 percent ratings for the service-connected PTSD.  The claims of CUE in the prior rating decisions have not yet been developed or adjudicated by the AOJ and the Board still does not at this point have jurisdiction over them.  However, the matter regarding whether there was CUE in the October 2008 rating decision in that it denied entitlement to a TDIU rating is inextricably intertwined with those pending claims of CUE in the prior rating decisions, and appellate consideration of the matter at hand must be deferred pending the resolution (development and adjudication) of the CUE claims.

The case is REMANDED for the following:

1. The AOJ should provide the appellant all VCAA-mandated notice (specifically advising her of what constitutes CUE, and what is needed to substantiate the claims of CUE in the October 2008 and September 2010 rating decisions) that addressed the matter of the rating for PTSD, and afford her opportunity to respond.  The AOJ should arrange for any further development indicated, and then adjudicate the claims of CUE in the prior rating decisions.  If they are denied, the appellant should be so advised, and also advised of her appellate rights and that those matters will not be before the Board unless she perfects an appeal in the matters.

2. The AOJ should then review the entire record and readjudicate the issue of whether there was CUE in the October 2008 rating decision in that it denied a TDIU rating in light of the determinations made on the further claims of CUE in prior rating decisions.  If CUE in the October 2008 rating decision remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


